Citation Nr: 0609120	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004.  

In January 2005, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a left or 
right knee injury or disorder in service or for many years 
thereafter.  

2.  The currently demonstrated knee disorders, to include 
degenerative joint disease, are not shown to have been due to 
any demonstrated event or incident of the veteran's period of 
active service.  





CONCLUSION OF LAW

The veteran is not shown to have a left or right knee 
disability due to disease or injury that was incurred in or 
aggravated by the veteran's active duty military service; nor 
may arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in December 2002, April 2003, July 2004, and 
January 2005, the RO provided notice to the veteran of what 
evidence the veteran was responsible for obtaining and what 
evidence VA would undertake to obtain.  

In the April 2004 statement of the case and the October 2005 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought.  The Board notes 
that the evidence of record indicates that the veteran 
underwent various right knee surgeries at private facilities.  
In a January 2005 letter, the RO requested that the veteran 
provide additional information regarding his bilateral knee 
disorder.  To this date, the veteran has not provided further 
identifying information regarding the place or date in which 
the surgeries were performed.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

A careful review of the service medical records shows that 
they are negative for any complaints, treatment or diagnosis 
of a knee disorder.  

A December 1987 VA medical record indicates that the veteran 
had a three week history of a progressively enlarging left 
knee mass.  It was noted that there was no history of trauma 
or previous left knee injury.  

It was noted that the veteran's past medical history was 
positive for a right medial meniscus tear that was repaired.  
The X-ray studies were negative for any bony abnormalities.  
The impression was that of left slowly enlarging medial knee 
mass.

An August 2000 VA orthopedic surgery consultation report 
indicates that the veteran had a history of four surgeries, 
to include an open arthrotomy and debridement, on the right 
knee at outside hospitals.  

On examination, the veteran had chronic effusion of both 
knees.  There was more pain on the right than on the left.  
The recent X-ray studies showed minimal to moderate 
degenerative joint disease.  The diagnosis was that of 
degenerative joint disease of the right knee.  

In a January 2003 statement, the veteran indicated that he 
injured his knees while on snow removal detail, in January or 
February 1976.  He stated that, while shoveling snow, he 
slipped and fell, and both knees were driven into the edge of 
the sidewalk, causing them to swell rapidly.  

The veteran reported being out of work for 2 weeks while the 
swelling went down.  He stated that, since the incident, he 
had had four operations on his right knee as a result of the 
impact and that his left knee had now become unbearable and 
needed "some work done on it."  

The various VA treatment records from 2001 through 2003 
indicate that the veteran had had surgeries on his right 
knee, and a history of arthritis in his knees.  

At the August 2004 hearing, the veteran testified that, in 
January or February 1976, he was on snow removal detail.  He 
stated that at that time, he was shoveling snow down a set of 
steps, and as he went backward down the walkway, he "slipped 
off the end of it and smashed both of my knees on the edge of 
the sidewalk."  

The veteran testified that he went to the clinic and that his 
knees were swollen and heavily bruised.  He indicated that 
since that time, he had four operations on his right knee.  
He stated that he could not run, had a hard time walking, and 
could not ride a bicycle either.  The veteran stated that his 
first knee surgery was done in New Hampshire.  He could not 
remember the date of that surgery.  

In a January 2005 letter, the RO requested that the veteran 
provide additional information regarding his bilateral knee 
disorder.  

In a statement submitted in January 2005, the veteran stated 
that regarding his knees, he had already submitted all 
information, military, non-military, and VA-related.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The veteran's service medical records are negative for any 
complaints, findings or treatment for a left or right knee 
injury.  The Board also finds based on its review of the 
evidentiary record no support for the veteran's assertions of 
having suffered knee injuries during service.   

The first post-service evidence of any knee disability is a 
December 1987 VA medical record showing that the veteran had 
a three week history of a progressively enlarging left knee 
mass and a past medical history of a repaired right medial 
meniscus tear.  This evidence comes approximately 11 years 
after the veteran's discharge from service.  

The current medical record establishes that the veteran has 
arthritis of the right and left knees and the residuals of 
right knee surgeries.  

The Board notes that the veteran has reported a history of 
four operations on his right knee; however, he has not 
provided further information regarding such operations, and 
therefore, those treatment records could not be obtained for 
review.  

A VA examination has not been provided in this case because 
the Board cannot find a basis for relating any currently 
demonstrated knee disability to a specific injury or event 
that is shown to have been incurred in service.  

VA regulations provide that VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate that 
claim.  

The Board finds that the circumstances of this case are such 
that further assistance would be futile.  See 38 C.F.R. § 
3.159(c)(4) and (d).  Once again, the veteran has failed to 
provide competent evidence requested to support his claim.  

Without evidence of a chronic disability in service or within 
one year thereafter, and no competent medical evidence 
linking his current disability to his service, service 
connection is not warranted for the veteran's bilateral knee 
disorder.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Although the Board does not question the sincerity of the 
veteran's assertions that his bilateral knee disorder had its 
onset during service, the Board notes that, as a lay person, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. at 520; 
Charles v. Principi, 16 Vet. App. at 374-75; cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
bilateral knee disorder.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a claimed bilateral knee disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal




 Department of Veterans Affairs


